CHARLES J. SCHUCK, Judge.
Claimant, Florence E. Petry, seeks reimbursement for damages in the amount of $33.66 caused by a collision between claimant’s car and state car bearing license no. 82 and operated by the state. The accident took place on January 8, 1944 at Chelyan, Kanawha county, West Virginia. The road was icy and the state car skidded from its driving lane over and upon the left side of 'the road colliding with claimant’s car and causing the damages in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of thirty-three dollars and sixty-six cents ($33.66).